Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
3.	Applicant’s arguments, see page 6, line 1 through page 7, line 30, filed 16 March 2022, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of claim 1-10 under 35 U.S.C. 103 as being unpatentable over JP 11-067217 (hereafter JP ‘217) in view of KR20160089656 (hereafter KR ‘896) has been withdrawn.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

5.	Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 11-067217 (hereafter JP ‘217) in view of Du et al. (US 9825,328)
Claim 1:	JP ‘217 discloses an anode (a negative electrode as per paragraph [[0029]) for a lithium metal battery (paragraph [0023]), comprising 
an anode current collector (paragraph [0029]); and 
an active material layer positioned on the anode current collector (paragraph [0029]), wherein the anode current collector comprises: 
a metal plate having a first side and a second side; and 
multiple holes (plurality of through holes) that, independently from each other, form first pores on the first side of the metal plate and form corresponding second pores on the second side of the metal plate (see Figure 1, reproduced below), 

    PNG
    media_image1.png
    222
    662
    media_image1.png
    Greyscale

wherein a diameter of the second pores is larger than a diameter of the corresponding first pores, 
wherein the holes penetrate inside the metal plate and connect the first pores and the second pores, and 
the active material layer faces the first pores of the anode current collector ([0029], which discloses that active material is applied to both surfaces. See also entire document.
JP ‘217 does not disclose a lithium metal layer (i.e. the anode active material) arranged only on the first side of the metal plate.
Du et al. in Figures 1A (col. 18: 56-col. 21: 14) and 1B (col. 24: 12-col. 26: 25) an anode (20) current collector (col. 29: 45-58); and, a lithium metal layer position on the anode (20) current collector). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the current collector of JP ‘217 by incorporating the lithium metal layer of Du et al.
 
Claim 2:	JP ‘217 in Figure 1 (reproduced above) discloses multiple holes (a plurality of through holes that, independently from each other, have a gradually decreasing diameter from the diameter of the second pore to the diameter of the first pore while penetrating inside the metal plate.
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein the JP ‘217 combination does not disclose that the multiple holes, independently from each other, have an increasing diameter by 0.1 µm to 3 µm per 1 µm thickness of the metal plate.
However, JP ‘217 in paragraphs [0008] disclose “Although the shape of the through holes provided in the current collector is generally circular, it may be any shape such as a triangle or a square, In addition, the size of the through hole may be an arbitrary size depending on the kind an size of the battery and the use of the battery...”

One having skill in the art would have been motivated to make the modification to provide a current collector with through holes that would have locked the active material to the current collector, thus preventing the active material from falling off (paragraph [0005]), thus preventing a reduction in charging and discharging capacity.
Claim 4: 	The rejection of claim 4 is as set forth above in claim 1 wherein the JP ‘217 combination does not disclose that the diameter of each of the first pores is independently 1 µm to 100 µm. 
However, JP ‘217 in paragraphs [0008] disclose “Although the shape of the through holes provided in the current collector is generally circular, it may be any shape such as a triangle or a square, In addition, the size of the through hole may be an arbitrary size depending on the kind an size of the battery and the use of the battery...”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first pores of the JP ‘217 combination such that the diameter of each of the first pores is independently 
One having skill in the art would have been motivated to make the modification to provide a current collector with through holes that would have locked the active material to the current collector, thus preventing the active material from falling off (paragraph [0005]), thus preventing a reduction in charging and discharging capacity.
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein the JP ‘217 combination does not disclose that the diameter of each of the second pores is independently 7 µm to 700 µm.
However, JP ‘217 in paragraphs [0008] disclose “Although the shape of the through holes provided in the current collector is generally circular, it may be any shape such as a triangle or a square, In addition, the size of the through hole may be an arbitrary size depending on the kind an size of the battery and the use of the battery...”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second pores of the JP ‘217 combination such that the diameter of each of the second pores is independently 7 µm to 700 µm, depending on the kind an size of the battery and the use of the battery.
One having skill in the art would have been motivated to make the modification to provide a current collector with through holes that would have locked the active 
Claim 6:	The recitation “wherein the multiple holes are, independently from each other, formed using soft molding, self-assembly of spherical particles, or photolithography” has been considered and construed as a product by process that adds no addition structure to the multiple holes of JP ‘217.
Although JP ‘217 discloses a different method (an etching method or a punching method as per paragraph [0015]), the multiple holes of JP ‘217 are structurally the same as those instantly claimed.
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein the JP ‘217 combination does not disclose that the multiple holes are, independently from each other, in the shape of a circular truncated cone, an elliptic truncated cone, or a truncated polypyramid.
However, JP ‘217 in paragraphs [0008] disclose “Although the shape of the through holes provided in the current collector is generally circular, it may be any shape such as a triangle or a square, In addition, the size of the through hole may be an arbitrary size depending on the kind an size of the battery and the use of the battery...”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multiple holes of the JP ‘217 combination such that the multiple holes are in the shape of a circular 
One having skill in the art would have been motivated to make the modification to provide a current collector with through holes that would have locked the active material to the current collector, thus preventing the active material from falling off (paragraph [0005]), thus preventing a reduction in charging and discharging capacity.
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein JP ‘217 combination does not disclose that a volume occupied by the multiple holes in a total volume of 100 vol % including the metal plate and the multiple holes is 50 vol % to 90 vol %.
However, JP ‘217 in paragraphs [0008] disclose “Although the shape of the through holes provided in the current collector is generally circular, it may be any shape such as a triangle or a square, In addition, the size of the through hole may be an arbitrary size depending on the kind an size of the battery and the use of the battery...and a density of the through holes may be about 1 to 400 pieces/cm3.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the through holes of the JP ‘217 combination such that a volume occupied by the multiple holes in a total volume of 100 vol % including the metal plate and the multiple holes is 50 vol % to 90 vol %, depending on the kind an size of the battery and the use of the battery.

Claim 9:	JP ‘217 discloses that the metal plate comprises one or more selected from the group consisting of copper, an alloy of copper and other metals (claim 6 and paragraph [0007]).
Claim 10:  JP ‘217 discloses a JP ‘217 discloses a lithium metal battery (paragraph [0023]) comprising: 
an anode (negative electrode, as per paragraph [0029],
	wherein the anode comprises an anode current collector (perforated current collector, as per paragraph [0029[), and an active material layer positioned on the current collector;
wherein the anode current collector comprises: a metal plate having a first side and a second side; and multiple holes (plurality of through holes) that, independently from each other, form first pores on the first side of the metal plate and form corresponding second pores on the second side of the metal plate (see Figure 1, reproduced below).

    PNG
    media_image1.png
    222
    662
    media_image1.png
    Greyscale

wherein a diameter of the second pores is larger than a diameter of the corresponding first pores, 
wherein the holes penetrate inside the metal plate and connect the first pores and the second pores, and 
the active material layer faces the first pores of the anode current collector ([0029], which discloses that active material is applied to both surfaces. See also entire document.
JP ‘217 does not disclose a lithium metal layer (i.e. the anode active material) arranged only on the first side of the metal plate, a separator facing the second pores of the anode current collector;
an electrolyte impregnated in the separator; and
a cathode facing the other side of the separator.
Du et al. in Figures 1A (col. 18: 56-col. 21: 14) and 1B (col. 24: 12-col. 26: 25) an anode (20) current collector (col. 29: 45-58); and, a lithium metal layer position on the anode (20) current collector);

a cathode facing the other side of the separator (col. 18: 44-51 discloses that the separator is interposed between a cathode and an anode which renders obvious a cathode on the other side of the separator.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the current collector of JP ‘217 by incorporating the lithium metal layer of Du et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a lithium anode, having an ionically conductive compound incorporated therein (col. 28: 39-46), that would have had increased stability and/or may have  facilitated fabrication (e.g., formation of thin layers), may have prevented or reduce the occurrence of chemical reactions between a component of an electrolyte (e.g., polysulfides) and an electroactive material of an anode (e.g., an anode comprising lithium, such as metallic lithium)(col. 4: 64-col. 5: 9). 
	Du et al. disclose that the in col. 29: 45-61 disclose “…In certain embodiments, 
the current collector is deposited onto the electrode layer using physical vapor deposition, chemical vapor deposition, electrochemical deposition, sputtering, doctor blading, flash evaporation, or any other appropriate deposition technique for the selected material.  In some cases, the current collector may be formed separately and bonded to the electrode structure…”.



    PNG
    media_image2.png
    344
    573
    media_image2.png
    Greyscale

	Du et al. disclose “…those of ordinary skill in the art will readily envision a variety of other means and/or structures for performing the functions and/or obtaining the results and/or one or more of the advantages described herein, and each of such variations and/or modifications is deemed to be within the scope of the present invention.  More generally, those skilled in the art will readily appreciate that all parameters, dimensions, materials, and configurations described herein are meant to be exemplary and that the actual parameters, dimensions, materials, and/or configurations will depend upon the specific application or applications for which the teachings of the present invention is/are used.  Those skilled in the art will recognize, no more than routine experimentation, many equivalents to the specific embodiments of the invention described herein…”. See also entire document.
	Therefore, it would have been within the skill of one having ordinary skill in the art to determine through no more that routine experimentation, the location of the current collector for performing the function and/or obtaining the results and or advantages of the electrochemical cells described in Du et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a current collector including a lithium anode, having an ionically conductive compound incorporated therein (col. 28: 39-46), that would have had increased stability and/or may have  facilitated fabrication (e.g., formation of thin layers), may have prevented or reduce the occurrence of chemical reactions between a component of an electrolyte (e.g., polysulfides) and an electroactive material of an anode (e.g., an anode comprising lithium, such as metallic lithium)(col. 4: 64-col. 5: 9). 

Examiner Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729